Citation Nr: 1101531	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-32 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
and major depressive disorder.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to October 1981.

This matter arises before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In its January 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder and a manic/depressive disorder 
because there was no credible evidence that the Veteran's 
claimed stressor occurred.  The Veteran did not file a timely 
notice of disagreement to this decision, and the rating 
decision became final.

2.	Evidence received subsequent to the January 2005 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The January 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

2.	New and material evidence has been submitted, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may essentially cure 
the error in the timing of notice). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the full grant of benefits for the Veteran's request 
to reopen her claim of entitlement to service connection for an 
acquired psychiatric disorder, the Board notes that no further 
notification or assistance is necessary to develop facts 
pertinent to the claim at this time. 

New and Material Evidence

The Veteran's current claim involves entitlement to service 
connection for an acquired psychiatric disorder.  By way of 
background, the RO most recently denied the Veteran's claim in 
January 2005 because it found there was no credible evidence that 
the Veteran's claimed stressor occurred.  The Veteran filed an 
untimely notice of disagreement, which the RO accepted as a 
request to reopen her claim, in March 2006 that was subsequently 
denied by a March 2007 rating decision.  The RO stated in its 
rating decision that the Veteran's claim was previously denied 
because the evidence failed to show a diagnosis of a psychiatric 
disorder, a "verifiable" in-service traumatic stressor for 
posttraumatic stress disorder (PTSD), or a medical link between 
PTSD and the claimed stressor.  The RO then denied the claim 
because the evidence submitted by the Veteran was not new and 
material in that it apparently did not show a diagnosis of PTSD, 
did not contain credible supporting evidence of the Veteran's 
stressor, and did not provide a link between PTSD and that 
stressor.   

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final January 2005 
rating decision included the Veteran's available service 
treatment records, treatment records from the VA Medical Center 
in Cincinnati from May 1998 to January 2005, and a letter from 
Dr. G.W. indicating that no treatment records were available.  
Since the January 2005 rating decision, the Veteran's claims file 
has been supplemented with the Veteran's complete set of VA 
treatment records, several letters from the Veteran's treating 
physicians, a February 2006 psychological evaluation report, and 
an August 2005 psychological evaluation report.  The Veteran's 
request to reopen her claim is evaluated based on this new 
evidence.  

The Board notes that much of the evidence obtained after the 
January 2005 rating decision was not available at the time of 
that decision.  The new evidence indicates that the Veteran is, 
in fact, diagnosed with both PTSD and major depressive disorder, 
as evidenced by multiple VA treatment records and psychiatric 
reports completed by the Veteran's private clinicians.  
Furthermore, although not dispositive of the issue, the Board 
observes that the Veteran consistently told her treating 
clinicians that her PTSD resulted from her alleged in-service 
sexual assault.  These clinicians found her accounts credible and 
even linked her PTSD to this alleged sexual assault.  In its 
March 2007 rating decision, the RO told the Veteran that the 
evidence was not new and material because she had not provided 
evidence of a confirmed diagnosis of PTSD, a verifiable in-
service stressor, or a link between the two.  The Veteran has now 
provided new and material evidence that she has a PTSD diagnosis 
and that her PTSD may be caused by her in-service sexual assault.  
Thus, the Board finds that this evidence has not been submitted 
before and qualifies as new and material evidence as to an 
unproven element of his claim.  See Shade v. Shinseki, No. 08-
3548 (U.S. Vet. App. Nov. 2, 2010).  Therefore, the Veteran has 
submitted new and material evidence sufficient to reopen her 
claim.

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  
However, although the additional evidence is sufficient to reopen 
the claim, further efforts to assist the Veteran in 
substantiating her claim must be completed before the Board can 
consider the merits. 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened and, to this extent, the appeal is granted. 


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

During the course of the appeal, the Veteran told her doctors 
several times that she was receiving Social Security benefits.  
VA has a duty to obtain Social Security Administration (SSA) 
records when they may be relevant to a claim.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  The medical and legal documents pertaining 
to this application have not been associated with the claims 
folder.  The possibility that SSA records could contain evidence 
relevant to the claim cannot be foreclosed absent a review of 
those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  Since the Veteran mentioned her Social Security benefits 
while discussing her acquired psychiatric disorder, which is on 
appeal, the Board finds that the claim must be remanded in order 
to further develop the record before it can be adjudicated on the 
merits.  38 C.F.R. § 3.159(c)(2) (2010).

Since the Veteran has contended that her PTSD is associated with 
a personal assault, VA is required to provide her certain notice.  
If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate her account of the stressor incident.  Examples of 
such evidence include, but are not limited to, records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  Id.

Although the RO tried to obtain the Veteran's complete service 
treatment records as well as her personnel records, it is unclear 
if these requests included a request for the Veteran's complete 
201 personnel file.  On remand, the RO should also make an 
additional attempt to obtain the Veteran's complete 201 personnel 
file.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no records 
can be found, indicate that the records do 
not exist and whether further efforts to 
obtain the records would be futile.
 
2.	Undertake any necessary development to 
independently verify the above-referenced 
stressors, including securing the Veteran's 
complete 201 file and contacting the U.S. 
Army and Joint Services Records Research 
Center or other appropriate agency.  JSRRC 
should provide any available information that 
might corroborate the Veteran's alleged in-
service stressor from her period of active 
military service.  Any additional action 
necessary for independent verification of the 
particular alleged stressor, including 
follow-up action requested by the contacted 
entity, should be accomplished.  If the 
search for corroborating information leads to 
negative results, notify the Veteran of this 
fact, explain the efforts taken to obtain 
this information, and describe any further 
action to be taken.

3.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


